Case: 14-3203      Document: 13      Page: 1     Filed: 11/21/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                 KENDRA S. VANDERLEE,
                      Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3203
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0353-06-0658-I-2.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
      Kendra S. VanderLee moves for leave to recaption the
 United States Postal Service (“USPS”) as the respondent.
 The court notes that the USPS’s motion to reform the
 official caption to name the Merit Systems Protection
 Board (“Board”) as the respondent was granted on Octo-
 ber 22, 2014. The court treats VanderLee’s motion to
 recaption as a motion for reconsideration.
Case: 14-3203      Document: 13      Page: 2    Filed: 11/21/2014



 2                                VANDERLEE    v. MSPB



     Ms. VanderLee’s motion appears to raise arguments
 concerning the merits of the decision of the Merit Systems
 Protection Board on petition for review. Those arguments
 belong in her briefs.
     The Board moves without opposition for a 14-day
 extension of time, until November 26, 2014, to file its
 response brief.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       (1) The motion for reconsideration is denied.
    (2) The Board’s motion for an extension of time is
 granted.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21